     Case 2:20-cv-02764-AB-JEM Document 58 Filed 08/04/21 Page 1 of 1 Page ID #:186



1

2                                                                           JS-6
3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11    BLAIR HAYS,                                 )    Case No. CV 20-2764-AB (JEM)
                                                  )
12                          Plaintiff,            )
                                                  )    JUDGMENT
13                 v.                             )
                                                  )
14    J. GASTELO, et al.,                         )
                                                  )
15                          Defendants.           )
                                                  )
16

17          In accordance with the Order Accepting Findings and Recommendations of United
18    States Magistrate Judge filed concurrently herewith,
19          IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21

22    DATED: August 4, 2021
                                                           ANDRÉ BIROTTE JR.
23                                                    UNITED STATES DISTRICT JUDGE
24

25

26

27

28
